Per curiam.
The State Disciplinary Board of the State Bar of Georgia has submitted its report and recommendation that respondent William Douglas Morton be disbarred from the practice of law in this state.
The formal complaint alleged that respondent pled guilty to the felony charge of child molestation in Rabun County, Georgia in 1955; that he entered a plea of nolo contendere in Fulton Superior Court in 1968 to two counts of the felony of molesting a minor child and was again sentenced to prison. When respondent applied for membership in the State Bar of Georgia in 1976 he indicated he had not been convicted of any felony. These allegations, if proved, establish violations of Standards 1 and 4 of Rule 4-102 of the Georgia Bar Rules.
In the second count of the formal complaint it was alleged that respondent commingled funds of a client and converted them to his personal use. If proved, these allegations constitute violations of Standards 61, 63 and 65 of Rule 4-102 of the Georgia Bar Rules.
The record before us reflects that respondent was duly served with the formal complaint but has filed no response of any kind. There is before us a letter signed by respondent addressed to the State Bar of Georgia indicating his resignation from membership in the Bar.
The recommendation of the Disciplinary Board is hereby adopted. It is ordered that William Douglas Morton be stricken from the roll of attorneys allowed to practice law in this state.

It is so ordered.


All the Justices concur.